JOURNAL ENTRY
The prior journal entry and opinion of this court released on May 8, 2001 erroneously listed Darin Thompson and omitted David H. Bodiker and Christa M. Hohmann as counsel for Defendant-Appellant.
IT IS HEREBY ORDERED that said Journal Entry and Opinion be amendednunc pro tunc to substitute Bodiker and Hohmann as counsel for Defendant-Appellant on the title page. As so amended, this Opinion shall stand in full force and effect as to all its particulars. The corrected Entry is attached.
TIMOTHY E. McMONAGLE. J., and KENNETH A. ROCCO. J., CONCUR.
  ____________________________________ DIANE KARPINSKI ADMINISTRATIVE JUDGE